                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO


AL-RASHAAD R. CRAFT,

                Plaintiff,

v.                                                          No. 2:17-cv-00469-NF-KHR

CHAD WRIGHT, in his official and individual
capacity; and AHMAD WHITE, in his official
and individual capacity,

                Defendants.


     DEFENDANTS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
        CONCERNING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        COME NOW Defendants, by and through their attorneys of record, Atwood, Malone,

Turner & Sabin, P.A, by Bryan Evans and Renee Gantert and, pursuant to the Court’s order,

submit the following proposed Findings of Fact and Conclusions of Law concerning their

Motion for Summary Judgment:



                                     FINDINGS OF FACT

The Altercation with Susan Stone

     1. On Saturday April 18, 2015, Plaintiff Al-Rashaad Craft went to the Shipp Street Plaza in
        Hobbs, set up his phone on a tripod, and began to record himself preaching. Plaintiff’s
        Fourth Amended Complaint [Doc. 38], ¶¶ 6-7, 9-10; Deposition of Al-Rashaad Craft,
        65:13-20, attached as Exhibit 1 to Defendants’ Motion for Summary Judgment.

     2. Plaintiff had been in Hobbs for approximately eight months, during which time he preached
        in public almost “every weekend, or every other weekend.” Ex. 1 to Defendants’ MSJ,
        33:12-24.

     3. Plaintiff recorded his preaching and then uploaded the recordings to his YouTube channel,
        “Hawashinawa Ma Ri.” Ex. 1 to Defendants’ MSJ, 30:9-12; 31:4-20.



                                                1
    4. While Plaintiff was preaching on this particular Saturday, a woman named Susan Stone
       approached him. See Exhibit 2 to Defendants’ MSJ, starting at 8:07;1 see also [Doc. 38], ¶
       10.

    5. She began waiving a lighter in front of Plaintiff’s camera while proclaiming her own right
       to be on the public property. See Ex. 2 to Defendants’ MSJ, 8:07 to 9:14; [Doc. 38], ¶ 10.

    6. Mrs. Stone carried on in this fashion for about a minute, at which point her lighter struck
       the Bible Plaintiff was holding, knocking it up and back into his face. See Ex. 2 to
       Defendants’ MSJ, 9:14 to 9:15.

    7. Plaintiff responded by pushing Mrs. Stone to the ground. Ex. 2 to Defendants’ MSJ, at 9:14
       to 9:17; [Doc. 38], ¶ 13.

Initial HPD Response

    8. The Hobbs Police Department was called. Officer Brandon Ellis responded to the scene.
       See Incident Report by Brandon Ellis, attached as Exhibit 3 to Defendants’ Motion for
       Summary Judgment, at p. 4; See also Warrant and Criminal Complaint, attached as Exhibit
       4 to Defendants’ Motion for Summary Judgment, at p. 4.

    9. Ellis spoke to Mrs. Stone first. Mrs. Stone reported that she was waiving her lighter in front
       of Mr. Craft’s camera and telling him she had freedom of speech too when he pushed her
       with both hands to the ground. See Ex. 3 to Defendants’ MSJ, p. 5; Ex. 4 to Defendants’
       MSJ, p. 4.

    10. Next, Ellis spoke to Plaintiff, who also described how Mrs. Stone had approached him,
        waived her light in front of his camera, and talked smack to him. Plaintiff told Officer Ellis
        that after about three minutes of this, Mrs. Stone pushed him and he pushed her back. See
        Ex. 3 to Defendants’ MSJ, p. 5; Ex. 4 to Defendants’ MSJ, p.5.

    11. After speaking to Plaintiff, Ellis talked with Israel Loya-Lopez, who reported witnessing
        the incident. Ex. 3 to Defendants’ MSJ, p. 5, Ex. 4 to Defendants’ MSJ, p. 5.

    12. Mr. Loya-Lopez told Ellis virtually the same thing that Mrs. Stone had—that she walked
        over and waived her lighter in front of Plaintiff’s camera, that Plaintiff pushed her, and that
        Mrs. Stone had never touched him. Ex. 3 to Defendants’ MSJ, p. 5; Ex. 4 to Defendants’
        MSJ, p. 5.

    13. Ellis did not attempt to seize, view, obtain, or otherwise access any of the video recordings
        Plaintiff had been making with the phone because he did not think about it at the time.
        Deposition of Brandon Ellis, 51:23—52:3, attached as Exhibit 5 to Defendants’ Motion for
        Summary Judgment.


1
 This is the eighth of ten videos Plaintiff uploaded of his sermon to his YouTube channel. It can also be located here:
https://www.youtube.com/watch?v=0nBznwOVd9M&t=596s

                                                          2
   14. Ellis told both parties that a report would be written up and that they could contact the
       District Attorney if they wanted to pursue charges, which Mrs. Stone said she did. See Ex.
       3 to Defendants’ MSJ, p. 5; [Doc. 38], ¶ 19.

Further Investigation

   15. On April 19th, 2015, the day after Plaintiff’s altercation with Mrs. Stone, Defendant White
       was assigned to the case by his supervisor. Ex. 4 to Defendants’ MSJ, p 5; Deposition of
       Ahmaad White, 25:11—26:3, attached as Exhibit 6 to Defendants’ Motion for Summary
       Judgment.

   16. Defendant White contacted Israel Loya-Lopez at his house and interviewed him about the
       incident. Ex. 4 to Defendants’ MSJ, p. 6.

   17. Mr. Loya-Lopez reported that Plaintiff pushed Mrs. Stone with both of his hands and
       described the force as that one would use to push a 300-pound man. Ex. 4 to Defendants’
       MSJ, p. 6; refer also to Audio Recording of White’s Conversation with Israel Loya-Lopez,
       attached as Exhibit 7 to Defendants’ Motion for Summary Judgment.

   18. After concluding his interview with Israel Loya-Lopez, Defendant White contacted Mrs.
       Stone at her home. Ex. 4 to Defendants’ MSJ, p. 6.

   19. Mrs. Stone told Defendant White the same thing she had told Officer Ellis—that she
       waived her lighter in front of Plaintiff’s camera, he pushed her to the ground with both of
       his hands, and she hit her head. Ex. 4 to Defendants’ MSJ, p 7.

   20. Mrs. Stone told Defendant White she was still in pain and that she was unable to move
       throughout her residence like usual or sit upright without assistance. Ex. 4 to Defendants’
       MSJ, p. 6.

   21. Defendant White took photos of bruises on Mrs. Stone’s right arm and a bruise on the back
       of her head. Ex. 4 to Defendants’ MSJ, p. 7; see also photos attached as Exhibit 8 to
       Defendants’ MSJ.

Warrant Application and Subsequent Arrest

   22. After interviewing Mr. Loya-Lopez and Mrs. Stone, Defendant White conferred with the
       District Attorney, who agreed that Plaintiff should be charged with misdemeanor battery
       and disorderly conduct. Ex. 4 to Defendants’ MSJ, p. 7.

   23. A few days later, on April 23rd, Mrs. Stone’s husband, Mark, contacted Defendant White
       to report that Mrs. Stone’s pain was increasing, she was acting verbally aggressive, and she
       was experiencing mood swings. Ex. 4 to Defendants’ MSJ, p. 7.

   24. Mr. Stone reported that Mrs. Stone was taken back to the hospital where a doctor informed
       them that Mrs. Stone had sustained a severe concussion. Ex. 4 to Defendants’ MSJ, p. 8.

                                                3
25. Upon receiving this news, Defendant White contacted the DA again. They agreed Plaintiff
    should be charged with felony aggravated battery and disorderly conduct, a petty
    misdemeanor. Ex. 4 to Defendants’ MSJ, p. 8.

26. Defendant White drafted a criminal complaint and sought an arrest warrant, supported by
    his affidavit, on the battery and disorderly conduct charges. The warrant affidavit
    presented the versions of events reported by Plaintiff, Mrs. Stone and the eyewitness Israel
    Loya-Lopez. Mrs. Stone reported that Plaintiff pushed her, eyewitness Israel Loya-Lopez
    reported that Plaintiff pushed her, and Plaintiff did not deny it. The warrant affidavit also
    presented the reports of Mrs. Stone and her husband that she was still in pain days after the
    accident, was unable to move about her home or sit up without assistance, was experiencing
    emotional disturbances, and had suffered a severe concussion. A local magistrate judge
    approved the warrant application on April 23, 2015. See Ex. 4 to Defendants’ MSJ,
    generally, and at p. 1.

27. The only address for Plaintiff that Officer Ellis obtained was a Houston address that came
    from Plaintiff’s driver’s license. Ex.3 to Defendants’ MSJ, p. 1; Ex. 6 to Defendants’ MSJ,
    39:18-23. As such, Plaintiff’s address or location was unknown to Defendant White prior
    to Plaintiff’s arrest.

28. Two days later, on April 25, 2015, Plaintiff was found and arrested at the Shipp Street
    Plaza. Ex. 4 to Defendants’ MSJ, p. 1; [Doc. 38], ¶ 25.

29. The criminal charges against Plaintiff were later dismissed because the prosecution failed
    to comply with New Mexico’s speedy trial requirements. The order of dismissal expressly
    noted that the prosecution’s delay was not deliberate but was for administrative or neutral
    reasons. See Order Granting Motion to Dismiss, attached as Exhibit 9 to Defendants’
    Motion for Summary Judgment.

30. There is no evidence that Plaintiff’s arrest was substantially motivated by any religious
    bias against him, or as a response to Plaintiff’s exercise of his First Amendment rights. See
    Ex. 1 to Defendants’ MSJ, 187:10—188:22.

31. Defendant Wright did not speak to Defendant White about this incident prior to Plaintiff’s
    arrest. Deposition of Chad Wright, 134:7-13, attached as Exhibit 10 to Defendants’ Motion
    for Summary Judgment.

32. Defendant Wright did not have any involvement in assigning this case to Defendant White
    and he did not have any role in the subsequent investigation or decision to seek a warrant
    for Plaintiff’s arrest. See Ex. 1 to Defendants’ MSJ, 182:18—183:3; Ex. 10 to Defendants’
    MSJ, 119:13-17, 125:7-20, 135:8-10.




                                             4
                                   CONCLUSIONS OF LAW

Jurisdiction

   1. This Court has subject matter jurisdiction over this Complaint under 28 U.S.C. §1331
      because the action arises under the laws of the United States.

Qualified Immunity and Summary Judgment Standards

   2. In a §1983 action, individual defendants may raise the defense of qualified immunity,
      which shields public officials from damages actions unless their conduct was unreasonable
      in light of clearly established law. Henderson v. Glanz, 813 F.3d 938, 951 (10th Cir. 2015)
      (quotations omitted).

   3. Because qualified immunity is designed to protect public officials from spending inordinate
      time and money defending erroneous suits at trial, a plaintiff’s burden in opposing a motion
      based on qualified immunity is greater than for other summary judgment motions. Snider
      v. Lincoln Cty. Bd. of Cty. Comm’rs, 313 F. App’x 85, 91 (10th Cir. 2008).

   4. Specifically, when a defendant asserts qualified immunity at summary judgment, the
      burden shifts to the plaintiff to show that: (1) the defendant violated a constitutional right
      and (2) the constitutional right was clearly established. Courtney v. Okla. ex rel., Dep’t of
      Pub. Safety, 722 F.3d 1216, 1222 (10th Cir. 2013).

   5. A right is clearly established if Supreme Court or Tenth Circuit case law exists on point,
      or if the clearly established weight of authority from other circuits has found the law to be
      as the plaintiff maintains. Peterson v. Jensen, 371 F.3d 1199, 1202 (10th Cir. 2004).

   6. If a plaintiff fails to establish either prong, the defendant is entitled to qualified immunity.
      Scott v. City of Albuquerque, 711 Fed. Appx.871, 875 (10th Cir. 2017) (citing Pearson v.
      Callahan, 555 U.S. 223, 231, 129 S. Ct. 808 (2009)).

Fourth Amendment—False Arrest

   7. An arrest is valid and does not violate the Fourth Amendment if the warrant underlying it
      was supported by probable cause at the time of its issuance. Beard v. City of Northglenn,
      Colo., 24 F.3d 110, 114 (10th Cir. 1994).

   8. Probable cause for an arrest warrant is established by demonstrating a substantial
      probability that a crime has been committed and that a specific individual committed the
      crime. Wolford v. Lasater, 78 F.3d 484, 489 (10th Cir. 1996).

   9. Because of the Fourth Amendment’s strong preference for warrants, great deference should
      be accorded to a magistrate’s determination of probable cause. United States v. Reed, 195
      Fed. Appx. 815, 822 (10th Cir. 2006). “The court’s duty is ‘simply to ensure that the
      magistrate had a substantial basis for. . . conclud[ing] that probable cause existed.” Reid v.

                                                 5
   Pautler, 36 F. Supp. 3d 1067, 1163 (D.N.M. 2014) (quoting Illinois v. Gates, 462 U.S. 213,
   236, 238-39 (1983)).

10. An officer violates the Fourth Amendment when the officer “knowingly. . . , or with
    reckless disregard for the truth,” includes false statements in an arrest warrant affidavit or
    “knowingly or recklessly omit[s] from an arrest affidavit information which, if included,
    would have vitiated probable cause.” Bruner v. Baker, 506 F.3d 1021, 1026 (10th Cir.
    2007). “Allegations of negligence or innocent mistake are insufficient.” Franks v.
    Delaware, 438 U.S. 154, 171 (1978).

11. “The failure to investigate a matter fully, to ‘exhaust every possible lead, interview all
    potential witnesses, and accumulate overwhelming corroborative evidence’ rarely suggests
    a knowing or reckless disregard for the truth. . . . To the contrary, it is generally considered
    to be token negligence ‘at most.’” Beard, 24 F.3d at 116. “[A] police officer who has
    reasonably concluded that probable cause exists to arrest a suspect is not required to
    investigate all possible defenses or claims of innocence.” Sperry v. Maes, 592 Fed. Appx.
    688, 696 (10th Cir. 2014).

12. In New Mexico, aggravated battery is the “unlawful touching or application of force to the
    person of another with intent to injure that person.” NMSA §30-5-3(A). Aggravated
    battery is a felony when the unlawful touching or application inflicts great bodily harm on
    the person. NMSA §30-5-3(C).

13. Engaging in violent behavior is enough to support a disorderly conduct charge. NMSA
    §30-2-1(A).

14. Pushing another person to the ground, such that they suffer a concussion, constitutes violent
    behavior sufficient to support a charge of disorderly conduct. NMSA §30-2-1(A).

15. Defendant White’s arrest warrant affidavit provided a substantial basis for the magistrate’s
    determination that there was probable cause to arrest Plaintiff for aggravated battery and
    disorderly conduct.

16. There are no facts from which a reasonable juror could conclude that Defendant White
    knowingly, or with reckless disregard for the truth, included false statements or omitted
    material information from his warrant affidavit.

17. The magistrate’s probable cause determination would not be defeated if the alleged
    inaccuracies in Defendant White’s warrant affidavit were removed. Likewise, inclusion in
    the warrant affidavit of the alleged omissions would not have vitiated probable cause.

18. Because Defendant White’s affidavit supplied a substantial basis for the magistrate’s
    probable cause finding, Plaintiff’s arrest was supported by a valid probable cause warrant,
    and the arrest did not violate the Fourth Amendment.




                                               6
   19. Defendants are entitled to qualified immunity on Plaintiff’s Fourth Amendment “false
       arrest” claims.

Fourth Amendment—Malicious Prosecution

   20. To prevail on a Fourth Amendment claim for malicious prosecution, a plaintiff must
       establish that: a) the defendant caused the plaintiff’s continued confinement or
       prosecution; b) the original action terminated in the plaintiff’s favor; c) no probable cause
       supported the original arrest, continued confinement, or prosecution; d) the defendant
       acted with malice; and e) the plaintiff sustained damages. Wilkins v. DeReyes, 528 F.3d
       790, 799 (10th Cir. 2008).

   21. Plaintiff’s original arrest and prosecution was supported by probable cause.

   22. The original action did not terminate in Plaintiff’s favor or otherwise end in a manner
       indicative of innocence. It was dismissed because of the prosecution’s failure to comply
       with speedy trial requirements.

   23. Because the original arrest and prosecution were supported by probable cause and because
       the criminal proceedings did not terminate in Plaintiff’s favor, Plaintiff cannot establish a
       Fourth Amendment malicious prosecution violation.

   24. Defendants are entitled to qualified immunity on Plaintiff’s Fourth Amendment “malicious
       prosecution” claims.

First Amendment—Retaliatory Arrest

   25. To establish a First Amendment retaliation claim, the plaintiff must prove that 1) he was
       engaged in a constitutionally protected activity; 2) the defendant-officer’s actions caused
       him to suffer an injury that would chill a person of ordinary firmness from continuing to
       engage in that activity; and 3) the defendant-officer’s actions were substantially motivated
       as a response to the plaintiff’s exercise of his First Amendment rights. A.M. ex rel F.M.
       Holmes, 830 F.3d 1123, 1163 (10th Cir. 2016).

   26. At the time of Plaintiff’s arrest, in April of 2015, the Tenth Circuit followed the rule that,
       “in the absence of but-for causation, the arresting officer is entitled to qualified immunity
       from a retaliatory-arrest claim.” Storey v. Taylor, 696 f.3d 987, 997 (10th Cir. 2012).

   27. Defendant White’s actions in this case were not substantially motivated as a response to
       Plaintiff’s exercise of his First Amendment rights.

   28. At the time of Plaintiff’s arrest in April of 2015, it was not clearly established that an officer
       could violate an arrestee’s First Amendment rights when making an arrest supported by
       probable cause.

   29. Defendant White is entitled to qualified immunity on Plaintiff’s First Amendment claims.

                                                   7
     30. Defendant Wright did not arrest Plaintiff, order the arrest, or otherwise cause Plaintiff to
         suffer an injury that would chill a person of ordinary firmness from continuing to engage
         in constitutionally protected speech.

     31. Defendant Wright is entitled to qualified immunity on Plaintiff’s First Amendment claims.


                                                  Respectfully submitted,


                                                  ATWOOD, MALONE, TURNER & SABIN, P.A.


                                                  By       /s/ Bryan Evans
                                                            Bryan Evans
                                                            K. Renee Gantert
                                                            PO Drawer 700
                                                            Roswell, NM 88202-0700
                                                            (575) 622-6221
                                                            Attorneys for Defendants

I HEREBY CERTIFY that on October 7, 2019, I filed the
foregoing instrument electronically through the Court’s
Mandatory Electronic Filing system which caused all parties
of record to be served by electronic means, as more fully
reflected on the emailed Notice of Electronic Filing received
from the Court.

Electronically Filed /s/ Bryan Evans_________ _
Bryan Evans




                                                                8
